
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 24
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mrs. McMorris Rodgers
			 (for herself and Mr. Bishop of
			 Georgia) submitted the following concurrent resolution; which was
			 referred to the Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Recognizing women serving in the United
		  States Armed Forces.
	
	
		Whereas women have served with distinction in the United
			 States Armed Forces since the American Revolution and have made significant and
			 lasting contributions to the security of the United States;
		Whereas in 2011, women comprise nearly 16 percent of the
			 United States Armed Forces and serve in positions of responsibility in the
			 active and reserve components of the Army, Marine Corps, Navy, Air Force, and
			 Coast Guard, as compared with less than 5 percent in 1976 when women were first
			 integrated into the service academies;
		Whereas women serve at the highest levels in the
			 Department of Defense and other governmental organizations contributing to the
			 defense of the United States; and
		Whereas the accomplishments of generations of women have
			 contributed to the history of the United States Armed Forces and to the
			 strength of the United States: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the importance of women to
			 national defense throughout the history of the United States; and
			(2)encourages the
			 people of the United States to honor women who have served and who continue to
			 serve the United States in the United States Armed Forces.
			
